Dismissed and Memorandum Opinion filed April 3, 2008







Dismissed
and Memorandum Opinion filed April 3, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00518-CV
____________
 
INWOOD FOREST COMMUNITY IMPROVEMENT
ASSOCIATION and CLYMER WRIGHT, Appellants
 
V.
 
INWOOD FOREST PARTNERS, L.P., CAMINATA HOLDINGS, LLC,
its General Partner, and INWOOD FOREST GOLF AND COUNTRY CLUB, INC., Appellees
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-16697
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 29, 2007.  On March 20, 2008, appellants
filed an unopposed motion to dismiss the appeal.   See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
3, 2008.
Panel consists of Justices Yates, Guzman, and Brown.